Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145755                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  THE PEOPLE SHOULD DECIDE,                                                                                Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 145755
  BOARD OF STATE CANVASSERS,
  DIRECTOR OF ELECTIONS, and
  SECRETARY OF STATE,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the complaint for mandamus is considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting relief on the complaint, we DIRECT the Clerk to
  schedule oral argument on August 30, 2012, at 2:00 p.m., on whether to grant relief or
  take other peremptory action. At oral argument the parties shall include among the issues
  addressed whether the republication requirement of Const 1963, art 12, § 2 and MCL
  168.482(3), requiring that petitions set forth any other existing provisions of the
  constitution that would be altered or abrogated by the proposed amendment, has been
  satisfied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2012                     _________________________________________
           t0828                                                               Clerk